Judgment modified by striking from the same the following clause, viz.: “ Adjudged and Decreed, that this action be and the same hereby is dismissed, on the merits as to the defendants Joan Newton Cuneo and Atlantic Macaroni Company,” and as so modified affirmed, without costs to either party. Such modification is made upon the ground that for the relief granted to the plaintiff by the judgment the said defendants are proper and necessary parties to the action. Jenks, P. J., Carr, Stapleton, Mills and Rich, JJ., concurred.